DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1. This office action is in response to communications filed 5/13/2021 Claims 1, 6, 9, 14, 17, 22, 24, 29 are amended. Claims 3, 4, 11, 12, 19, 20, 26, and 27 are original. Claims, 2, 5-8, 10, 13-16, 18, 21-23, 25, 28-30 are previously presented. 
 	The indicated allowability of claim 6, 14, 22, 29 are withdrawn in view of the newly discovered reference(s) to U.S. Patent Application 2017/0195654, Powers et al. (hereinafter Powers) in view of U.S. Patent Application 2016/0140733, Gu et al. (hereinafter Gu).  Rejections based on the newly cited reference(s) follow.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

1. 	Claims 1, 2, 3, 6, 9, 10, 11, 14, 17, 18, 19, 22, 24, 25, 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2017/0195654, Powers et al. (hereinafter Powers) in view of U.S. Patent Application 2016/0140733, Gu et al. (hereinafter Gu).

2. 	Regarding Claim 1, Powers discloses A method for a device comprising a processor (Fig. 14; [0126], the host processor 1406) to temporally align image frames from multiple cameras (Fig. 1, 4: image alignment, [0007], processors for controlling the cameras, [0015], a method for three-dimensional sensing fig. 4 preferred embodiment), comprising:
 	receiving a first stream of image frames including at least a first frame from a first camera (Fig. 1: first camera 1, [0030]) for an imaging application being executed by the device, wherein the imaging application is one of a plurality of imaging applications (Fig. 14; [0129], The cameras 1401 and 1402 preferably can be streamed at a high frame rate such as 60 Hz); 
 	receiving a second stream of image frames including at least a second frame from a second camera (Fig. 1: second camera 2, [0030]) for the imaging application;
 	automatically determining ([0004], A number of these applications require 3D image capture that can perform imaging in real-time and in-situ), from a plurality of types of associations (camera configuration, see [0050]-[51]), and based on the imaging application ([0048] The error correction and undistortion of S420 may include any number of error correction schemes and undistortion methods, such as camera calibration, image rectification, dark image bias, and lens shading. Rejected based on applicants spec [0049] “the imaging application prioritizes image quality of a final processed image over reducing latency in providing the associated frames”) , 
(Fig. 4; S430 image alignment aligns the first image and second image and s450 matcher, Fig. 6: S650 for matching pixels of captured image of camera 1 and camera 2), 
 	wherein the plurality of types of associations comprise a first type of association associated with a first imaging application (Fig. 4: camera 1 data goes through steps S420-S450) . and a second type of association associated with a second imaging application (Fig. 4: camera 2 data goes through steps S420-S450), wherein the imaging application corresponds to one of the first imaging application(Fig. 4: camera 1 data goes through S420-470, [0048], the process flow of method 400 may also include S422 (not shown) for image enhancement) and the second imaging application (Fig. 4: camera 2 data goes through S420-470) wherein the association type Is determined based on one or more of:
 	the Imaging application prioritizing reducing latency In providing the associated frames over Image quality of a final processed Image; and
 	the type of association being time of receipt based;
 	in response to determining the association type to associate the first frame with the second frame, associating the first and the second frames using the determined association type ([0036], when the one or more processors trigger the first and second cameras it causes both cameras to begin to operate to capture light (e.g., imaging) at a same time or very close (e.g., substantially) to a same time (e.g., within 0-10 millisecond of each other)); and
 	providing the associated first and second frames for processing in executing the imaging application ([0045], S450 for matching pixels, S460 for matching to depth conversion, and S470 for generating depth images).
 	However, Powers does not explicitly disclose wherein the association type Is determined based on one or more of:
the Imaging application prioritizing reducing latency In providing the associated frames over Image quality of a final processed Image; and
 	the type of association being time of receipt based
 	Gu teaches the type of association being time of receipt based ([0028], The first video frame sequences and the second video frame sequence are temporally synchronized. For a given timestamp, respective frames can be located in the first video sequence at the timestamp and in the second video sequence at the timestamp)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cameras as taught in Powers to include a timestamp of the captured images as taught in Gu for the purposes of generating a synthesized video sequence from different viewpoints. Therefore, improving a multi-view high speed motion capture.

 	
3. 	Regarding Claim 2, Powers discloses The method of claim 1, wherein the device determines the association type that associates the first frame with the second frame ([0036], when the one or more processors trigger the first and second cameras it causes both cameras to begin to operate to capture light (e.g., imaging) at a same time or very close (e.g., substantially) to a same time (e.g., within 0-10 millisecond of each other)) based on one or more of:
 	the imaging application prioritizing image quality of a final processed image over reducing latency in providing the associated frames (Fig. 9; [0082], computing one or more measures/metrics related to the quality of a mapped scene at S940. [0084], reducing projector illumination duty cycle when the computing processor cannot produce depth frames at a same rate or when depth sensing is failing ; and
([0031], first camera 1 and the second camera 2 may be any type of 3D image capturing devices including 3D capturing devices configured to capture visible light and/or ultraviolet light) .

4. 	Regarding Claim 3, Powers discloses The method of claim 2, wherein the imaging application further prioritizes associating image frames captured using the same camera configurations for the first camera and the second camera over reducing the latency in adjusting the configurations of the first camera and the second camera ([0131], [0133], cameras 1401 and 1402 may be configured to have a correspondingly short exposure time during capture of the pattern stereo pair. In this way, the pattern stream stereo pair can be captured with each pulse during the short duration. A technical benefit of this configuration is that it reduces the SNR of the visible spectrum (e.g., <750 nm) while increasing the SNR of the infrared received projector 1404 signal) the method further comprising:
 	providing instructions to adjust an at least one configuration of the first camera and the second camera ([0041], the optical parameters of the camera may be adjusted or re-calibrated by the distortion amount to return the camera to or near the initial optical parameters), wherein the second camera is configured to delay adjusting ([0042], the optical parameters of the camera may be adjusted or re-calibrated by the distortion amount to return the camera to or near the initial optical parameters. Examiner notes that the camera can alternate taking images which can delay calibration) the at least one of configuration until after capturing an at least one image frame of the second stream with the previous configuration ([0066], previously computed depth image results).

5. 	Claim 6 is the method claim, rejected with respect to the same limitations recited in Claim 1. 
6. 	Claim 9 is the device claim, rejected with respect to the same limitations recited in Claim 1. 
7. 	Claim 10 is the device claim, rejected with respect to the same limitations recited in Claim 2. 
 	Claim 11 is the device claim, rejected with respect to the same limitations recited in Claim3. 
9. 	Claim 14 is the device claim, rejected with respect to the same limitations recited in Claim 1. 
10. 	Claim 17 is the CRM claim, rejected with respect to the same limitations recited in Claim 1. 
11. 	Claim 18 is the CRM claim, rejected with respect to the same limitations recited in Claim 2. 
12. 	Claim 19 is the CRM claim, rejected with respect to the same limitations recited in Claim 3. 
13. 	Claim 22 is the CRM claim, rejected with respect to the same limitations recited in Claim 1. 
14. 	Claim 24 is the means for claim, rejected with respect to the same limitations recited in Claim 1. 
15. 	Claim 25 is the means for claim, rejected with respect to the same limitations recited in Claim 2. 
16. 	Claim 26 is the means for claim, rejected with respect to the same limitations recited in Claim 3. 
17. 	Claim 29 is the device claim, rejected with respect to the same limitations recited in Claim 1. 


Allowable Subject Matter
 	Claims 4, 5, 7, 8, 12, 13, 15, 16, 20, 21, 27, 28, 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER KHALID whose telephone number is (571)270-5997.  The examiner can normally be reached on Monday- Friday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMER KHALID/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422